United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY,
)
PUGET SOUND NAVAL SHIPYARD,
)
Bremerton, WA, Employer
)
___________________________________________ )
R.S., Appellant

Appearances:
Norman R. McNulty, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2337
Issued: June 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated June 11, 2008 which denied modification of a
decision denying his claim for an occupational disease. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue on appeal is whether appellant has met his burden of proof in establishing that
he developed a left knee condition while in the performance of duty.
FACTUAL HISTORY
On September 19, 2005 appellant, then a 52-year-old shipbuilding specialist, filed an
occupational disease claim alleging that he developed a left knee condition as a result of
climbing ladders on board a ship at work. He became aware of his condition on August 11, 2005
and realized that it was caused by his work on September 11, 2004. Appellant did not stop work.

Appellant submitted a statement noting that in September 2004 he twisted his left knee
while working on a ship. He noted that his work duties required him to climb ladders which
aggravated his condition. Appellant was treated at the employing establishment clinic by
Dr. B.W. Duckworth, Jr., a Board-certified internist, on August 8, 2005, who diagnosed left knee
medial pain. He reported stepping onto a tank and experiencing left knee pain and swelling
which was aggravated with climbing over cables, ladders and steps. Dr. Duckworth noted a
marked effusion of the left knee, appellant walked without a limp, had full range of motion with
no tenderness and the joint was stable without deformity, laxity or crepitance. On August 18,
2005 appellant was treated by Dr. Larry B. Smiak, an osteopath, who diagnosed left knee
derangement.
In a letter dated September 29, 2005, the Office advised appellant of the type of factual
and medical evidence needed to establish his claim, particularly requesting that he submit a
physician’s reasoned opinion addressing the relationship of his claimed condition and specific
employment factors. In a letter of the same date, it requested the employing establishment
address appellant’s allegations.
The employing establishment controverted the claim noting that appellant did not identify
when and how he was injured. The employing establishment advised that before his
employment appellant fractured his right hip in a 1998 motor vehicle accident.
In response to the Office’s questions, appellant reiterated that his work duties aggravated
his left knee condition. He noted outside activities of coaching girl’s “fast pitch,” swimming and
bike riding. Appellant was treated by Dr. Duckworth on October 6 and 13, 2005, for right hip
pain and left knee pain and he diagnosed degenerative disease of the left knee. He reported
twisting his left knee while walking down a stairwell at work. Appellant was also treated by
Dr. Brian D. Tallerico, an osteopath, on August 11, 2005, for left knee pain. He reported hurting
his left knee at work in May 2004 and noted recently experiencing increasing pain with weight
bearing activities and stair climbing with grinding and catching inside the knee. Dr. Tallerico
noted findings upon examination of limited range of motion of the left knee, positive McMurray
test, mild crepitus and mild varus alignment. He diagnosed severe varus arthrosis and near
complete obliteration of the medial joint space. In a report dated October 7, 2005, Dr. Tallerico
opined that appellant’s work injury of May 2004 permanently aggravated the preexisting
degenerative joint disease of the left knee. He stated that appellant’s present knee condition was
both a progression of his preexisting condition and a new condition due to his work-related
injury, a meniscal tear.
In a decision dated October 31, 2005, the Office denied appellant’s claim on the grounds
that the medical evidence did not establish that his condition was caused by his work duties. In a
letter postmarked on December 5, 2005, appellant requested an oral hearing. By decision dated
January 13, 2006, the Office denied appellant’s request for an oral hearing as being untimely
filed.
On October 10, 2006 appellant requested reconsideration. He submitted an August 23,
2005 report from Dr. Tallerico who opined that appellant’s ongoing left knee pain was directly
related to the May 2004 industrial injury where he twisted his knee. Dr. Tallerico diagnosed left
knee medial meniscus tear related to an industrial injury with mild preexisting degenerative

2

changes in the medial compartment. He opined that, although appellant had some preexisting
degenerative changes in the medial compartment, these changes were permanently aggravated by
the medial meniscus tear. Dr. Tallerico noted that x-rays of the left knee in August 2005
revealed significant progression of the medial-sided knee arthritis. Appellant sought treatment
from Dr. Milan S. Moore, a Board-certified orthopedist, on April 12, 2006, for left knee pain.
He reported working on a ship in May 2004 when he twisted his left knee and had persistent pain
and catching of the knee. Dr. Moore noted appellant sustained a second left knee injury on
July 4, 2006 which involved twisting and pivoting while inspecting a carrier in dry dock. He
noted findings of an effusion of the left knee, slight varus alignment, tenderness along the medial
line and limited range of motion. Dr. Moore diagnosed medial compartment osteoarthritis of the
left knee and extensive posterior horn medial meniscal tear. He opined that the meniscal tear
likely occurred on the date of injury as a result of a twisting episode. Dr. Moore opined that
appellant’s May 2004 injury contributed to his knee problem and the rapid progression of his
medial compartment arthritis. Appellant was also treated by a physician’s assistant in July 2006
who diagnosed cumulative trauma to the left knee which occurred while on active duty.
In a decision dated April 9, 2007, the Office denied modification of the October 31, 2005
decision.
By letter dated April 1, 2008, appellant requested reconsideration. He submitted a
statement dated March 31, 2008 and indicated that in April 2004 he injured his left knee at work.
Appellant noted that Dr. Tallerico incorrectly noted the date of injury as May 2004. He
submitted a physician’s assistant note dated April 30, 2004 who diagnosed left knee pain,
hyperlipidemia and hypertension. A magnetic resonance imaging (MRI) scan of the left knee
dated May 6, 2004 revealed extensive oblique complex tear involving the posterior horn of the
body of the medial meniscus. Also submitted was a treatment note prepared by a health care
provider whose signature is illegible, who treated appellant for a left knee injury and diagnosed
degenerative joint disease.
By decision dated June 11, 2008, the Office denied modification of the April 9, 2007
decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
1

Gary J. Watling, 52 ECAB 357 (2001).

3

presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.2
ANALYSIS
It is not disputed that appellant’s duties as a shipbuilding specialist included prolonged
standing and walking, twisting and climbing and descending shipboard ladders and stairs. It is
also not disputed that appellant has been diagnosed with a left knee condition. However,
appellant has not submitted sufficient medical evidence to establish that he has a diagnosed left
knee condition causally related to specific employment factors or conditions. On September 29,
2005 the Office advised appellant of the type of medical evidence needed to establish his claim.
Appellant did not submit a rationalized medical report from a physician addressing how specific
employment factors may have caused or aggravated his claimed condition.
Appellant was treated by Dr. Duckworth at the employing establishment clinic from
August 8 to October 13, 2005 for left knee medial pain. He reported stepping onto a tank and
experiencing left knee pain and swelling which was aggravated with climbing over cables,
ladders and steps. In reports dated October 6 to 13, 2005, Dr. Duckworth diagnosed
degenerative disease of the left knee. Likewise, on August 18, 2005, appellant was treated by
Dr. Smiak who diagnosed left knee derangement. However, these reports are insufficient to
establish the claim as they do not specifically address whether appellant’s employment activities
had caused or aggravated a diagnosed medical condition.3 To the extent that Dr. Duckworth’s
opinion may be viewed as supporting causal relationship, it is insufficient as he did not provide
medical rationale to explain why specific work duties caused or aggravated a diagnosed medical
condition.
Appellant submitted an August 11, 2005 report from Dr. Tallerico who diagnosed severe
varus arthrosis and near complete obliteration of the medial joint space. He reported hurting his
left knee at work in May 2004 and experiencing significant pain and swelling and recently
2

Solomon Polen, 51 ECAB 341 (2000).

3

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

4

experiencing increasing pain with weight-bearing activities and stair climbing. However,
Dr. Tallerico appears merely to be repeating the history of injury as reported by appellant
without providing his own opinion regarding whether appellant’s condition was work related.
To the extent that he is providing his own opinion, Dr. Tallerico failed to provide a rationalized
opinion explaining why any diagnosed conditions were caused or aggravated by particular
factors of employment.4 In an October 7, 2005 report, Dr. Tallerico opined that appellant’s work
injury of May 2004 permanently aggravated the preexisting degenerative joint disease of the left
knee. He further opined that appellant’s present knee condition represents both a progression of
his preexisting condition and a new condition due to his work-related injury. Likewise, on
August 23, 2005 Dr. Tallerico opined that appellant’s ongoing left knee pain was directly related
to the May 2004 industrial injury where he twisted his knee at work. He opined that, although
appellant had some preexisting degenerative changes in the medial compartment, these changes
were permanently aggravated by the medial meniscus tear. The Board finds that, although
Dr. Tallerico supported causal relationship, he did not provide medical rationale explaining the
basis of his conclusory opinion regarding the causal relationship between appellant’s left knee
condition and the factors of employment. For example, he did not explain the process by which
twisting his knee at work or climbing and descending shipboard ladders would cause the
diagnosed condition and why such condition would not be due to any nonwork factors such as
bike riding. In none of Dr. Tallerico reports does he explain the reasons particular work duties
would cause or aggravate a diagnosed left knee condition. Therefore, these reports are
insufficient to meet appellant’s burden of proof.
Appellant submitted a report from Dr. Moore dated April 12, 2006 who treated him for
left knee pain and diagnosed medial compartment osteoarthritis of the left knee and extensive
posterior horn medial meniscal tear. He reported twisting his left knee while climbing on a ship
in May 2004 and subsequently experiencing persistent pain and catching of the knee. Dr. Moore
noted that appellant sustained a second injury on July 4, 2006 while twisting and pivoting to
inspect a carrier in dry dock. He opined that the meniscal tear likely occurred on the date of
injury as a result of a twisting episode. The Board notes that Dr. Moore’s report provides some
support for causal relationship but is insufficient to establish the claimed left knee condition was
causally related to his employment duties. In that report, he opined that it “was likely” that the
twisting episode caused the meniscal tear. However, at best, this report provides only
speculative support for causal relationship as the physician qualifies his support by noting that
appellant’s employment “likely” caused his condition.5 Dr. Moore provided no medical
reasoning to support his opinion on causal relationship. Therefore, this report is insufficient to
meet appellant’s burden of proof.
Furthermore, reports of diagnostic testing, such as the x-ray and MRI scan reports are
insufficient to establish appellant’s claim as they do not provide a physician’s opinion on the
causal relationship between appellant’s job factors and a diagnosed medical condition.

4

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
5

See Jennifer Beville, 33 ECAB 1970 (1982) (where the Board found a physician’s statement that appellant’s
complaints “could have been” related to an employment incident to be speculative and of limited probative value).

5

Appellant also submitted physician’s assistant notes dated April 30, 2004 and July 2006
and a treatment note prepared by a nonspecific health care provider. However, the Board has
held that physician’s assistants are not competent to render a medical opinion under the Act6 and
there is no evidence that the document from the nonspecific health care provider is from a
physician. Likewise, other medical documents not signed by a physician are not probative
medical evidence and do not establish appellant’s claim.7 Therefore, these reports are
insufficient to meet appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that the condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence, and the Office
therefore properly denied appellant’s claim for compensation.
On appeal, appellant asserts that the Office improperly denied appellant’s occupational
disease claim because of a lack of evidence of a material change in a preexisting condition and
refused to consider that he sustained a traumatic injury because he did not file a Form CA-1,
traumatic injury claim. The Board does not agree. The Office, in its decision dated June 11,
2008, denied modification of an April 9, 2007 decision which found that appellant failed to
establish that his left knee condition resulted from the accepted work events. The Office noted
that appellant had submitted some evidence indicating that he may have sustained a left knee
injury in April or May 2004 and that his work duties included daily climbing and descending of
shipboard ladders. However, the Office denied appellant’s claim because he failed to provide a
physician’s rationalized opinion on the causal relationship between appellant’s accepted job
factors and his diagnosed left knee condition and not because he did not file a CA-1, notice of
traumatic injury. Furthermore, appellant’s September 19, 2005 occupational disease claim
attributed his condition to job duties occurring over more than one day.9 As such, the Office
properly developed the matter as an occupational disease claim.

6

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under the Act); 5 U.S.C. § 8101(2) (this subsection defines
a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law).
7

See 5 U.S.C. § 8101(2) (this subsection defines a “physician” as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held that a medical
opinion, in general, can only be given by a qualified physician).
8

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

20 C.F.R. § 10.5(q) defines occupational disease or illness as a condition produced by the work environment
over longer than a single workday or shift. In contrast, a traumatic injury means a condition of the body caused by a
specific event or incident, or series of events or incidents, in a single workday or shift. 20 C.F.R. § 10.5(ee).

6

CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
developed an employment-related injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 11, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 17, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

